Exhibit 16.1 Russell E. Anderson, CPA Russ Bradshaw, CPA William R. Denney, CPA Sandra Chen, CPA January 22, 2014 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: The firm of Anderson Bradshaw PLLC, was previously principal accountant for ForceField Energy Inc., (the “Company”), and reported on the financial statements of the Company for the years ended December 31, 2012 and 2011. We have read the Company’s statements included under Item 4.01 of its Form 8-K dated January 22, 2014, and agree with such statements as they pertain to our firm. Very truly yours, /s/Anderson Bradshaw PLLC Salt Lake City, Utah 5296 S. Commerce Dr Suite 300 Salt Lake City, Utah 84107 USA (T) 801.281.4700 (F) 801.281.4701 abcpas.net
